Citation Nr: 0123028	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for chronic back injury 
residuals to include arthritis.  

4.  Entitlement to service connection for a prostate 
disorder.  

5.  Evaluation in excess of 30 percent for the veteran's 
post-traumatic stress disorder (PTSD) for the period prior to 
September 25, 2000.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1970 and from August 1993 to September 1994.  He also served 
in the United States Army Reserve.  His service awards 
include numerous decorations for heroism.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which established 
service connection for PTSD; assigned a 30 percent evaluation 
for that disability; effectuated the award as of September 
26, 1997; determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
bilateral tinnitus, chronic back injury residuals to include 
arthritis, and a prostate disorder; and denied service 
connection for bilateral hearing loss disability.  In April 
2001, the RO, in pertinent part, increased the evaluation for 
the veteran's PTSD from 30 to 100 percent; effectuated the 
award as of September 25, 2000; and proposed that the veteran 
be found incompetent for Department of Veterans Affairs (VA) 
purposes.  In June 2001, the veteran was found to be 
incompetent for VA purposes.  

The veteran may have submitted informal claims of entitlement 
to service connection for diabetes mellitus claimed as the 
result of Agent Orange exposure and alcoholism and a total 
rating for compensation purposes based on individual 
unemployability.  It appears that the RO has not had an 
opportunity to act upon those claims.  Therefore, those 
issues are referred to the RO for action as may be 
appropriate.  

The bilateral hearing loss, tinnitus, back disorder, and PTSD 
claims are discussed in the REMAND section below which 
follows the ORDER in this case.


FINDINGS OF FACT

1.  There is no competent evidence that a prostate disorder 
was incurred in or aggravated by service.  

2.  There is no competent evidence of a link between a 
prostate disorder and an event, injury, or disease in service 
or a service-connected disability.

3.  The competent medical evidence does not show that the 
veteran has a current disability involving the prostate.


CONCLUSION OF LAW

Entitlement to service connection for a prostate disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 
2001); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  The provisions of the VCAA 
are applicable to the prostate issue currently on appeal; 
however, for the following reasons, the Board finds that 
adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Under the VCAA, the VA has a duty to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001); 66 Fed. Reg. 45620 et seq. (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  The veteran was 
notified by letter dated in October 1997 that evidence 
showing that his claimed prostate disorder had been treated 
since service was the type of evidence needed for his claim.  
He did not provide any information concerning his prostate 
claim in response to the October 1997 letter.  The February 
1999 rating decision and the February 2000 statement of the 
case advised him that there was no evidence of a chronic 
prostate disability.  The April 2000 supplemental statement 
of the case, apparently adjudicated on the merits, also 
advised the veteran that there was no evidence received which 
showed that a prostate disorder was incurred in or caused by 
service.  Thus, he has been advised at least three times of 
the information and evidence needed to substantiate and 
complete his claim, and he has not provided a scintilla of 
information concerning his prostate claim since his initial 
filing in September 1997.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

Under the VCAA, the VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45620 et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As noted above, the veteran has provided no 
information concerning the prostate claim from which the RO 
could hope to develop evidence.  He has not even asserted 
that his prostate problem was incurred in or aggravated by 
service.  The Board notes that all of the service medical 
records have not been associated with the claims folder.  
However, numerous responses from the National Personnel 
Records Center (NPRC), most recently in January 1999, 
revealed that no service medical records were located at that 
facility.  The veteran was notified several times in this 
regard.  As a result, the Board finds that further efforts to 
obtain these records are not warranted as it is reasonably 
certain that these records do not exist.

The Board also finds that VA is not required to provide a VA 
examination or medical opinion in this case because there is 
no reasonable possibility that the examination or opinion 
would aid in substantiating the claim because it cannot 
provide the missing evidence, that is, competent evidence of 
the incurrence or aggravation of a disease or injury 
involving the prostate in service.  See 66 Fed. Reg. 45626 
(Aug. 29, 2001).  The veteran has not referenced any evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of this claim.  Consequently, the Board 
finds that the VA has done everything reasonably possible to 
assist him.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its duties 
to inform and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2000).

The Board has reviewed all the evidence of record.  The 
appellant seeks service connection for a prostate disorder, 
but has not provided a trace of evidence to support his 
claim.  Service connection may be granted, when the facts, as 
shown by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  

There is no evidence showing that the veteran has a prostate 
disability currently or that a prostate disability was 
incurred in or aggravated by service.  Without evidence 
showing that a disease or disability is present, service 
connection is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

Thus, the preponderance of the evidence does not support a 
finding that the claimed prostate disorder was incurred in or 
aggravated by service.  This is so because the available 
competent evidence does not reveal that a prostate disorder 
was incurred in or aggravated by service.  There is no 
evidence supporting a relationship between the claimed 
disorder and service and there is no evidence showing that a 
current prostate disability exists.

In short, the evidence falls short in several areas and does 
not support a grant of service connection for a prostate 
disorder.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim.


ORDER

A claim for entitlement to service connection for a prostate 
disorder is denied.


REMAND

The veteran asserts on appeal that he incurred bilateral 
hearing loss disability, bilateral tinnitus, and chronic back 
injury residuals to include arthritis as the result of 
combat-related injuries sustained in the Republic of Vietnam.  
He also contends that the record supports assignment of an 
evaluation in excess of 30 percent for his PTSD for the 
period prior to September 25, 2000.  The RO's attention is 
directed to the provisions of 38 U.S.C.A. § 1154 (West 1991).  

As noted above, the statutes and regulations governing the 
adjudication of claims for VA benefits have recently been 
amended.  In an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

In November 1997 and January 1999 written statements, the 
veteran reported that he had been treated for depression, 
back pain, and hearing problems at the Birmingham, Alabama, 
VA Medical Center (MC).  Clinical documentation of the cited 
treatment is not of record.  As VA records are considered to 
be constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

In reviewing the reports of the January 1998 VA examinations 
for compensation purposes, the Board observes that, while 
noting the veteran's history of repeated combat-related 
acoustical and physical trauma, neither the audiological 
examiner nor the orthopedic examiner advanced an opinion as 
to the relationship, if any, between the veteran's reported 
trauma and his diagnosed bilateral sensorineural hearing loss 
disability, tinnitus, and lumbosacral spine degenerative 
joint disease.  

The regulations provide that VA will obtain a medical opinion 
where there is insufficient competent medical evidence to 
decide the claim but there is current competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; such evidence 
establishes that the veteran suffered an event, injury, or 
disease in service; and such evidence indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  66 Fed. Reg. 45620 et 
seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  Based on the medical evidence of tinnitus, 
hearing loss disability, and degenerative joint disease of 
the lumbosacral spine; the service award letters which state 
that the veteran was involved in numerous combat actions 
involving aircraft reconnaissance, heavily booby-trapped 
areas, and exposure to enemy fire; and the veteran's 
statements and the written statement of a fellow soldier, the 
Board finds that medical opinions are warranted in this case.

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his bilateral hearing loss 
disability, bilateral tinnitus, chronic 
back injury residuals, and PTSD including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  If 
the RO, after making reasonable efforts, 
is unable to obtain any of the adequately 
identified records sought, the RO shall 
notify the claimant that it is unable to 
obtain those records by identifying the 
records it is unable to obtain; 
explaining the efforts that it made to 
obtain those records; and describing any 
further action to be taken by the RO with 
respect to the claim.

2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran, including 
that provided at the Birmingham, Alabama, 
VAMC, be forwarded for incorporation into 
the record.  

3.  The RO should request a medical 
opinion from a VA physician which 
addresses whether it is at least as 
likely as not that any current diagnoses 
of hearing loss disability, tinnitus, and 
chronic back injury residuals are 
causally related to service.  The veteran 
should be afforded a VA examination if 
one is deemed necessary in order to 
provide the requested opinions.  The 
claims folder and a copy of this remand 
must be made available to, and reviewed 
by, the physician.  The physician should 
provide complete rationales for all 
conclusions reached.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,620 et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)) are fully met.  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for bilateral hearing 
loss disability, bilateral tinnitus, 
chronic back injury residuals to include 
arthritis, and an evaluation in excess of 
30 percent for his PTSD for the period 
prior to September 25, 2000, with express 
consideration of the applicability of 38 
U.S.C.A. § 1154 (West 1991).  If any of 
the claims remain(s) denied, the veteran 
and his attorney should be provided with 
a supplemental statement of the case and 
should be given the opportunity to 
respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 
law.  No inference should be drawn regarding the final 
disposition of the veteran's claims.  



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 


